 1322 NLRB No. 17NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.M & V Painting, Inc., Mike Piper Painting, VicPiper, an individual, and Michael B. Piper, an
individual, a single employer and InternationalBrotherhood of Painters and Allied Trades,
Painters Local 1474, AFL±CIO. Cases 7±CA±34567(1) and 7±CA±34567(2)September 5, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDFOXOn June 27, 1994, the National Labor RelationsBoard issued an Order adopting, in the absence of ex-
ceptions, the administrative law judge's decision order-
ing the Respondent, M & V Painting, Inc., Piper Paint-
ing, Inc., and Vic Piper, an individual, a single em-
ployer, to, inter alia, make whole certain unit employ-
ees for loss of earnings and other benefits they may
have suffered as a result of the Respondents' unfair
labor practices in violation of Section 8(a)(1), (3), and
(5) of the National Labor Relations Act. On February
3, 1995, the United States Court of Appeals for the
Sixth Circuit entered its judgment enforcing in full the
Board's Order.A controversy having arisen over the amount ofbackpay due the discriminatees, on March 18, 1996,
the Regional Director for Region 7 issued a compli-
ance specification and notice of hearing alleging the
amounts owed under the Board's Order by the Re-
spondent and additional alleged Respondents Mike
Piper Painting and Michael B. Piper, and individual, a
single employer, and notifying the Respondents that
they should file a timely answer complying with the
Board's Rules and Regulations. Although the Respond-
ents originally filed answers to the compliance speci-
fication, by letter dated July 9, 1996, they withdrew
their answers.On August 2, 1996, the General Counsel filed withthe Board a Motion for Summary Judgment, with ex-
hibits attached. On August 6, 1996, the Board issued
an order transferring the proceeding to the Board and
a Notice to Show Cause why the motion should not be
granted. The Respondents filed no response. The alle-
gations in the motion and in the compliance specifica-
tion are therefore undisputed.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, although the Respond-
ents initially filed answers to the compliance specifica-
tion, they subsequently withdrew those answers. Such
a withdrawal has the same effect as the failure to file
an answer, i.e., the allegations in the compliance speci-
fication are deemed admitted. See Maislin Transport,274 NLRB 529 (1985).Accordingly, we deem the allegations in the compli-ance specification to be admitted as true, and grant the
General Counsel's Motion for Summary Judgment. We
therefore conclude that the net backpay due the
discriminatees is as stated in the compliance specifica-
tion and we will order payment by the Respondents of
the amounts to the discriminatees, plus interest accrued
on the amounts to the date of payment.FINDINGSOF
FACTAbout March 1993, Michael B. Piper, an individual,d/b/a Mike Piper Painting (Respondent Mike Piper),
was established by the Respondent as a subordinate in-
strument to and a disguised continuation of M & V
Painting, Inc., Piper Painting, Inc., and Vic Piper, and
individual, a single employer. Based on this conduct,
Respondent Mike Piper and Respondent M & V Paint-
ing, Inc., Piper Painting, Inc., and Vic Piper, an indi-
vidual, a single employer, are, and have been at all
material times, alter egos and a single employer within
the meaning of the Act.ORDERThe National Labor Relations Board orders that theRespondents, M & V Painting, Inc., Piper Painting,
Inc., Vic Piper, an individual, and Michael B. Piper, an
individual, d/b/a Mike Piper Painting, a single em-
ployer, Port Huron, Michigan, their officers, agents,
successors, and assigns, shall make whole the individ-
uals named below, by paying them the amounts fol-
lowing their 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
names, plus interest to be computed in the manner pre-scribed in New Horizons for the Retarded, 283 NLRB1173 (1987), minus tax withholdings required by Fed-
eral and state laws:Robert D. Halliday, Sr.$77,851.72
Robert D. Halliday, Jr.53,378.99

Howard Quant56,531.32

Benjamin Ward22,025.62

Robert Ward49,907.66

Francis Frazer95,089.00
TOTAL354,784.31
Dated, Washington, D.C.September 5, 1996
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllMargaret A. Browning,Member
llllllllllllllllllSarah M. Fox, Member
(SEAL)NATIONALLABORRELATIONSBOARD